I respectfully dissent from the decision to reverse and remand this matter for further proceedings.
Stopping an automobile and detaining the occupants constitutes a seizure within the meaning of the Fourth Amendment. Delaware v. Prouse
(1979), 440 U.S. 648, 99 S.Ct. 1391, 59 L.Ed.2d 660. Thus, such stops must be reasonable in order to to safeguard the privacy and security of individuals against arbitrary invasions. Id. A brief investigative stop is permitted if there is at least articulable and reasonable suspicion that a motorist is subject to seizure for violation of law. Id. The officer does not need probable cause for an arrest in order to make an investigative stop but needs only specific and articulable facts with which to warrant the officer's further investigation. State v.Brandenburg (1987), 41 Ohio App.3d 109, 110, 534 N.E.2d 906, 908.
A court reviewing such a stop is to view the stop in light of the totality of surrounding circumstances, giving due weight to the officer's experience and training. State v. Andrews (1991), 57 Ohio St.3d 86,87-88. Reasonable suspicion does not always result from the observation of a minor deviation from a normal driving pattern in the absence of other articulable facts justifying a stop. See State v. Brite (1997),120 Ohio App.3d 517 (investigatory stop improper where the defendant drove over the right hand edge line of the road on two occasions in the span of a mile); State v. Gullett (1992), 78 Ohio App.3d 138 (insufficient articulable facts to justify the stop where the defendant crossed the white line of the lane of travel, veered back, executed a sharp turn, then again crossed the edge line); State v. Drogi (1994),96 Ohio App.3d 466 (a total of two instances where the defendant drifted in his lane of travel then crossed the right line insufficient to justify the stop of defendant's vehicle).
In this instance, Officer Gibson testified that he observed defendant's vehicle going slowly and braking. The officer testified that it appeared that defendant was uncertain as to his surroundings. The officer then followed defendant for one-half to three-quarters of a mile and he observed him make a wide turn, then *Page 22 
weave within his lane four times. I would conclude that this does not constitute reasonable suspicion to justify the stop. The officer stated that the slow movement which he initially observed was indicative that defendant was not certain where he was going which is, as the trial court concluded, innocuous. The subsequent wide turn and weaving were trivial infractions which did not justify the stop. I would therefore affirm the judgment of the trial court which granted defendant's motion to suppress.